DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 October 2022 has been entered

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 06 October 2022. 
Claims 1-28, 30-37, 39-40 and 42-43 are presented for examination.
Claims 1, 2, 5-9, 11, 14, 16-18, 20-21, 23-24, 26-27, 30-31, 33, 35-36, 39-40, 42, are amended.
Claims 29, 38, 41 were cancelled.

Response to Argument
Applicant’s arguments filed in the amendment filed on 06 October 2022, been fully considered but they are not deemed persuasive:
Applicant argues that “The Office Action (p. 43) alleges that one of ordinary skill in the art would have modified the manner in which Schechter’s system operates to generate and optimize dataflow graphs based on Weyerhaeuser’s teachings. However, one of ordinary skill in the art would not have modified Schechter based on Weyerhaeuser because Schechter describes generating a new dataflow graph from a SQL query, whereas Weyerhaeuser describes removing portions of a pre-existing calculation scenario (i.e., a calculation scenario that existed prior to receipt of the SQL query) to generate a response to the SQL query.”
Examiner respectfully disagrees.
Schechter is used to teach optimizing (initial) dataflow graphs to generate an optimized dataflow graph by using optimization rules. However, Schechter does not explicitly disclose “the generating comprising using the graph optimizer to iteratively perform”
Weyerhaeuser is used to teach “iteratively perform” (iteratively applying each optimization rule to the initial data flow graph) when optimizing the “initial data flow graph.” (see Weyerhaeuser: paragraph [0037], “…FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation). Pattern N+1 is identified as being a match and, with reference to FIG. 9, the corresponding rule N+1 can be applied…”)
Weyerhaeuser is used to teach how (e.g. iteratively, not parallelly) each optimization rule is applied, and is not used to teach what type of graph optimization rules will be applied or when (at a particular point in time) to apply these optimization rules to the graph. Therefore, whether the “data flow graph” is “pre-existing”/not “pre-existing,” or “executable”/non-executable is irrelevant in the argument of combination.
Because whether the “data flow graph” is “pre-existing”/not “pre-existing,” or “executable”/non-executable, they do not prevent applying the optimization rules “iteratively” to any type of operational/dataflow graphs.
For example, iteratively applying a first optimization rule by combining two operation nodes into one operation nodes of a graph, then iteratively applying a second optimization rule by removing duplicate operations node of the graph, does not have effect on what type of the graph it is (e.g. “pre-existing”/not “pre-existing,” or “executable”/non-executable).
Further, operational graph is merely a type of graph (data flow graph), applying same or similar kind of optimization rules to any type of graphs is well known to the ordinary skill in the art, that these optimization rules can only be applied parallelly or iteratively. An ordinary skill in the art understands iteratively applying optimization rules to one type of graph (e.g. query execution plan), it will be obvious to the ordinary skill in the art understands iteratively applying optimization rules to different type of graph (e.g. dataflow graph).
Especially, Schechter, Fig. 10, discloses applying only one optimization rule to dataflow graph (e.g. combine/replace operation 1022 and 1024 with rollup component 1024), which implicitly discloses applying optimization rules iteratively.
Further, Weyerhaeuser, Figs. 6-8, also discloses iteratively applying optimization rules (e.g. patterns) to initial data flow graph to remove “Aggregation” operation (see Fig 7), which clearly teaches applying optimization rule iteratively.
Further, Applicant’s argument does not replace evidence where evidence is necessary. Applicant made the same argument, but again, applicant did not provide any evidence. 
Applicant is required to provide evidence to show why an ordinary skill in the art knows iteratively applying optimization rules to query execution plan graph (one type of data flow graph), but would not combine two references or found it is obvious to iteratively applying same optimization rules to different type of graph such as dataflow graph.
During the interview conducted on 11 May 2022, examiner asked applicant representative if it would have been obvious to a person with ordinary skill in the art to understand that rules can be applied one by one. If all the optimization rules are applied together, they may conflict with each other. Applicant representative replied it is obvious.
Further, examiner questioned applicant representative, if an ordinary skill in the art understand iteratively applying optimization rules to one type of graph (e.g. query execution plan), will the ordinary skill in the art also know or obvious to the ordinary skill in the art to iteratively applying optimization rules to a differently type of graph (e.g. dataflow graph)? Applicant representative replied it is obvious for the ordinary skill in the art that iteratively applying optimization rules to different types of graphs.
For the above reason, the 103 rejections are maintained.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 11, 12, 15, 17, 18, 19, 20, 23, 24, 25, 26, 30 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Pub. No.: US 20120284255, hereinafter Schechter), in view of Weyerhaeuser et al. (U.S. Pub. No.: US 20130290298, hereinafter Weyerhaeuser), and further in view of Pandis et al. (U.S. Patent No.: US 10528599, hereinafter Pandis).
For claim 1, Schechter discloses at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by at least one computer hardware processor of a data processing system configured to read data from and/or write data to one or more data stores comprising one or more data sources and one or more data sinks and comprising a graph optimizer and a graph execution engine, cause the at least one computer hardware processor to perform (Schechter: paragraph [0004], “…generating a dataflow graph representing a database query includes receiving a query plan from a plan generator, the query plan representing operations for executing a database query on at least one input representing a source of data, producing a dataflow graph from the query plan, wherein the dataflow graph includes at least one node that represents at least one operation represented by the query plan, and includes at least one link that represents at least one dataflow associated with the query plan, and altering one or more components of the dataflow graph based on at least one characteristic of the at least one input representing the source of data.” paragraph [0006], “…a computer-readable medium stores a computer program for generating a dataflow graph representing a database query, and the computer program includes instructions for causing a computer to receive a query plan from a plan generator” Paragraph [0009], “…a system for generating a dataflow graph…a processor configured to produce a dataflow graph from the query plan provided by the plan generator…” paragraph [0051], “…operate on a database query that is constructed to operate on input data acquired from multiple data sources and/or multiple types of data sources…” paragraph [0052], “…a graph generation engine 908 and a graph optimizer 704…” paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718… the dataflow graph 716 can be executed by a computer system …Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations…” paragprah [0064], “…The output component 826 represents a data destination…,” paragraph [0077]):
obtaining an input structured query language (SQL) query or an input dataflow graph (Schechter: paragraph [0005], “…The database query includes an SQL query…” paragraph [0022], “…some database systems perform database queries written in a dedicated database query language such as Structured Query Language (SQL). In these database systems, an SQL query is the primary instrument for manipulating the contents of the database…” paragraph [0040], “…For example, the database query 302 could be received from a user interface 328 where a user 330 has entered the database query…”);
automatically generating, from the input SQL query or the input dataflow graph, initial dataflow graph, the initial dataflow graph comprising a first plurality of nodes representing a first plurality of data processing operations to be performed on input data and a first plurality of links representing flows of data among nodes in the first plurality of nodes (Schechter: Paragraph [0004], “…generating a dataflow graph representing a database query…the query plan representing operations for executing a database query on at least one input representing a source of data ,producing a dataflow graph from the query plan, wherein the dataflow graph includes at least one node that represents at least one operation represented by the query plan, and includes at least one link that represents at least one dataflow…”  paragraph [0005], “…The at least one operation is capable of being performed by executable functionality associated with the source of data represented by the at least one input…” paragraph [0023], “…a dataflow may be provided through a directed graph, with components of the computation being associated with the vertices of the graph and dataflows between the components corresponding to links (arcs, edges) of the graph…” Paragraph [0044], “…the dataflow graph 312 has nodes representing operations described in the query plan, and node links representing flows of data between the operations…” paragraph [0051], “…operate on a database query that is constructed to operate on input data acquired from multiple data sources and/or multiple types of data sources…” WHERE “a first plurality of nodes representing a first plurality of data processing operations” is broadly interpreted as “nodes representing operations,” WHERE “input data” is broadly interpreted as “one input” or “input data” and WHERE “a first plurality of links representing flows of data among nodes in the first plurality of nodes” is broadly interpreted as “node links,” Fig. 10, dataflow graph 1020);
automatically generating, using the graph optimizer of the data processing system, an updated data structure embodying an updated dataflow graph, the updated dataflow graph comprising one or more input nodes representing the one or more data sources, one or more output nodes representing the one or more data sinks, and a second plurality of nodes representing a second plurality of data processing operations to be performed on data and a second plurality of links representing flows of data among nodes in the second plurality of nodes (Schechter: Paragraph [0004], paragraph [0023], Paragraph [0044], “…the dataflow graph 312 has nodes representing operations described in the query plan, and node links representing flows of data between the operations…”, paragraph [0051], “…operate on a database query that is constructed to operate on input data acquired from multiple data sources and/or multiple types of data sources…” paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations…” paragraph [0069], “…FIG. 10 shows a query plan 1010 undergoing transformation to an optimized dataflow graph 1030…a dataflow graph 1020…” paragraph [0072], “…The dataflow graph 1020 can be converted 1018 (e.g., by a graph optimizer such as the graph optimizer 704 shown in FIG. 7) to an optimized dataflow graph 1030…” Fig. 10, dataflow graph 1030,
WHERE “updated dataflow graph” is broadly interpreted as “an optimized dataflow graph 1030,” Fig. 10 discloses optimized dataflow graph 1030, nodes and links, 
WHERE “a second plurality of nodes representing a second plurality of data processing operations to be performed on the input data” is broadly interpreted as nodes representing operations in “an optimized dataflow graph 1030,” 
WHERE “input data” is broadly interpreted as “input data,”
WHERE “a second plurality of links representing flows of data among nodes in the second plurality of nodes” is broadly interpreted as node links in “an optimized dataflow graph 1030”), 
wherein the second plurality of nodes includes a first node representing a first data processing operation executable by a first computer system process and a second node representing a second data processing operation executable by a second computer system process, wherein the second plurality of links includes a first link from the first node representing the first data processing operation to the second node representing the second data processing operation, (Schechter: Paragraph [0004], “…the dataflow graph 312 has nodes representing operations described in the query plan…,” Paragraph [0044], “…the dataflow graph 312 has nodes representing operations described in the query plan, and node links representing flows of data between the operations…”, paragraph [0069], “…FIG. 10 shows a query plan 1010 undergoing transformation to an optimized dataflow graph 1030…The query plan 1010 represents a federated query and has two database tables 1012, 1014 as input. The query plan can be converted 1016 to a dataflow graph 1020…” WHERE “updated dataflow graph” is broadly interpreted as “an optimized dataflow graph 1030,” Fig. 10 discloses dataflow graph 1020, optimized dataflow graph 1030, nodes and links, WHERE “a node representing a first data processing operation” is broadly interpreted as one of the node in “an optimized dataflow graph 1030,” (e.g. rollup operation), WHERE “another node representing the second data processing operation” is broadly interpreted as another different node in “an optimized dataflow graph 1030”),
the generating comprising using the graph optimizer to perform: i) determining that an optimization rule is to be applied to a portion of the initial dataflow graph, wherein the optimization rule is embodied in program code that, when executed, causes an optimization represented by the optimization rule to be performed on a dataflow graph, ii) in response to the determining, applying the optimization rule to the portion of the initial dataflow graph by executing the program code embodying the optimization rule (Schechter: paragraph [0052], “FIG. 7 shows a graph generation computer system 706 that includes a graph generation engine 908 and a graph optimizer 704” paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…the dataflow graph 716 can be executed by a computer system…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations. For example, the dataflow graph 716 may include a group of components that can be merged into a single component that performs the same operations as would the group of components. The graph optimizer 704 analyzes the dataflow graph 716 and performs an optimization to alter the dataflow graph, for example, to remove redundant components, merge components, and otherwise reduce the number of components in the dataflow graph 716 to generate the optimized dataflow graph 718…the optimized dataflow graph 718 can be provided to the database management computer system 744 for execution.” Paragraph [0078], “…Each such computer program is preferably stored on or downloaded to a storage media or device (e.g., solid state memory or media, or magnetic or optical media) readable by a general or special purpose programmable computer, for configuring and operating the computer when the storage media or device is read by the computer system to perform the procedures described herein…”
WHERE “optimization rule” is broadly interpreted as “to remove redundant components” (e.g. first optimization rules), “merge components” (e.g. second optimization rules) (e.g. “…graph optimizer 704 analyzes the dataflow graph 716 and performs an optimization to alter the dataflow graph, for example, to remove redundant components, merge components…” which indicates “to remove redundant components” (e.g. first optimization rules), “merge components” (e.g. second optimization rules) is in “graph optimizer 704”
Paragraph [0072], “The dataflow graph 1020 can be converted 1018 (e.g., by a graph optimizer such as the graph optimizer 704 shown in FIG. 7) to an optimized dataflow graph 1030 in which some of the components have been removed based on the internal functionality of the data selection component 1022 and the data component 1026. Because the data selection component 1022 includes rollup functionality, the data selection component 1022 and its associated rollup component 1024 can be merged into a combined data selection component 1032 incorporating the rollup operations otherwise performed by the rollup component 1024…,”
WHERE “a portion of the initial dataflow graph” is broadly interpreted as “redundant component” (e.g. selecting components (e.g. first portion) that are redundant) or “a group of components” (e.g. selecting “a group of components” that that can be merged (e.g. “data selection component 1022 and its associated rollup component 1024”))
WHERE “applying the optimization rule to the portion of the initial dataflow graph” is broadly interpreted as “to remove redundant components” or “data selection component 1022 and its associated rollup component 1024 can be merged into a combined data selection component 1032…” which reduces the operation components in the dataflow graph).
executing, using the graph execution engine of the data processing system, the updated dataflow graph at least in part by: reading input data from the one or more data sources represented by the one or more input nodes (Schechter: paragraph [0005], “Altering one or more components of the dataflow graph includes removing at least one component of the dataflow graph. The component of the graph corresponds to an operation represented by the query plan. The at least one operation is capable of being performed by executable functionality associated with the source of data represented by the at least one input. A characteristic of the at least one input includes executable functionality associated with the source of data represented by the input. …The method also includes identifying functionality associated with a database associated with a component representing the at least one source of data, and based on the identification, configuring the component to provide a database query to the database. The at least one input representing a dataset includes at least one of a data file, a database table, output of a second dataflow graph, and a network socket. Output of the dataflow graph is assigned to at least one of a data file, a database table, a second dataflow graph, and a network socket. The database query includes an SQL query. The dataflow graph includes a component configured to receive output from the plan generator.” Paragraph [0046], “…the database management computer system 304 can execute operations of the dataflow graph 312 and use the database table 326 in order to produce results 402 of the database query. The database management computer system 304 provides the database table 326 to one or more nodes 404a, 404b, 404c of the dataflow graph 312 and executes the dataflow graph using the graph execution engine 306. The graph execution engine 306 performs the operations represented by the nodes 404a, 404b, 404c of the dataflow graph 312, which correspond to database operations for executing the underlying database query. Further, links 408a, 408b, 408c between the nodes represent flows of data between the database operations as the database table is processed. The dataflow graph 312 outputs the results 402 of the database query …” where “reading input data from the one or more data source” is broadly interpreted as “execute operations of the dataflow graph 312 and use the database table…one or more nodes 404a, 404b, 404c of the dataflow graph…”)
writing output data obtained as a result of performing the second plurality of data processing operations to the one or more data sinks represented by the one or more output nodes (Schechter: paragraph [0005], “Altering one or more components of the dataflow graph includes removing at least one component of the dataflow graph. The component of the graph corresponds to an operation represented by the query plan. The at least one operation is capable of being performed by executable functionality associated with the source of data represented by the at least one input. A characteristic of the at least one input includes executable functionality associated with the source of data represented by the input. …The method also includes identifying functionality associated with a database associated with a component representing the at least one source of data, and based on the identification, configuring the component to provide a database query to the database. The at least one input representing a dataset includes at least one of a data file, a database table, output of a second dataflow graph, and a network socket. Output of the dataflow graph is assigned to at least one of a data file, a database table, a second dataflow graph, and a network socket. The database query includes an SQL query. The dataflow graph includes a component configured to receive output from the plan generator.” Paragraph [0046], “…the database management computer system 304 can execute operations of the dataflow graph 312 and use the database table 326 in order to produce results 402 of the database query. The database management computer system 304 provides the database table 326 to one or more nodes 404a, 404b, 404c of the dataflow graph 312 and executes the dataflow graph using the graph execution engine 306. The graph execution engine 306 performs the operations represented by the nodes 404a, 404b, 404c of the dataflow graph 312, which correspond to database operations for executing the underlying database query. Further, links 408a, 408b, 408c between the nodes represent flows of data between the database operations as the database table is processed. The dataflow graph 312 outputs the results 402 of the database query …”).
However, Schechter does not explicitly disclose 
the generating comprising iteratively perform; and 
performing the second plurality of data processing operations on the input data, wherein performing the second plurality of data processing operations comprises executing the first data processing operation represented by the first node using the first computer system process and executing the second data processing operation represented by the second node linked to the first node via the first link using the second computer system process different from the first computer system process.
Weyerhaeuser discloses the generating comprising iteratively perform (Weyerhaeuser: paragraph [0003], “The initial data flow graph is optimized using a model optimizer that accesses at least one of a plurality of patterns to identify a matching pattern and executes at least one optimization rule associated with a matching pattern.” Which indicates accessing/selection “the first portion” (e.g. “a plurality of patterns”) before applying “optimization rule” (e.g. “optimization rule” which is “associated with a matching pattern”), paragraph [0016], “…The initial data flow graph is optimized, at 130, using a model optimizer. The model optimizer accesses at least one of a plurality of patterns to identify a matching pattern and executes at least one optimization rule associated with a matching pattern. Subsequently, at 140, execution of the query is initiated using the optimized data flow graph.” paragraph [0037], “…FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation). Pattern N+1 is identified as being a match and, with reference to FIG. 9, the corresponding rule N+1 can be applied…”  
WHERE “the generating comprising iteratively” is broadly interpreted as “…first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N…” which indicates pattern and rules are selected and applied iteratively).
Additionally, Weyerhaeuser also discloses the generating comprising using the graph optimizer to perform: i) determining that an optimization rule is to be applied to a portion of the initial dataflow graph, wherein the optimization rule is embodied in program code that, when executed, causes an optimization represented by the optimization rule to be performed on a dataflow graph, ii) in response to the determining, applying the optimization rule to the portion of the initial dataflow graph by executing the program code embodying the optimization rule (Weyerhaeuser: paragraph [0007], “computer systems are also described that may include a processor and a memory coupled to the processor. The memory may temporarily or permanently store one or more programs that cause the processor to perform one or more of the operations described herein” paragraph [0016], “…The initial data flow graph is optimized, at 130, using a model optimizer…” paragraph [0037], “…FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation). Pattern N+1 is identified as being a match and, with reference to FIG. 9, the corresponding rule N+1 can be applied…” claim 11, “…A computer program product comprising a non-transitory machine-readable medium storing instructions that…executing at least one optimization rule associated with a matching pattern; and initiating executing of the query using the optimized data flow graph.”),
reading input data from the one or more data sources represented by the one or more input nodes, writing output data obtained as a result of performing the second plurality of data processing operations to the one or more data sinks represented by the one or more output nodes (Weyerhaeuser: paragraph [0029], “…When the calculation engine 520 gets a request to execute a calculation scenario 515, it can first optimize the calculation scenario 515 using a rule based model optimizer 522…The model executor 524 can invoke the required operators (using, for example, a calculation engine operators module 528) and manage intermediate results. Most of the operators are executed directly in the calculation engine 520 (e.g., creating the union of several intermediate results)…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “Data Flow Graph Optimization Using Adaptive Rule Chaining” as taught by Weyerhaeuser, because it would provide Schechter’s medium with the enhanced capability of “the adaptive rule chaining approach” (Weyerhaeuser: paragraph [0037]), in order to “more efficient in that the identification of patterns requires less computing resources” (Weyerhaeuser: paragraph [0037]).
However, Schechter and Weyerhaeuser do not explicitly disclose 
performing the second plurality of data processing operations on the input data, wherein performing the second plurality of data processing operations comprises executing the first data processing operation represented by the first node using the first computer system process and executing the second data processing operation represented by the second node linked to the first node via the first link using the second computer system process different from the first computer system process.
Pandis discloses executing, using the graph execution engine of the data processing system, the updated dataflow graph at least in part by: performing the second plurality of data processing operations on the input data, wherein performing the second plurality of data processing operations comprises executing the first data processing operation represented by the first node using the first computer system process and executing the second data processing operation represented by the second node linked to the first node via the first link using the second computer system process different from the first computer system process (Pandis: column 3, lines 36-46, “As discussed below with regard to FIGS. 6-8B, different techniques may be implemented to reassign operations that could be executed locally at request execution 130 to remote request execution 160. For example, filter operations may be reassigned as remote operations…” WHERE “first data processing operation using a first computer system process” is broadly interpreted as “operations that could be executed locally,” WHERE “a second computer system process” is broadly interpreted as “remote operations” (e.g. operation performed remotely), column 15, lines 48-52, “For example, conditional statements or other logical operators may be included in the query plan that indicate which operation to perform locally or direct remotely based on the intermediate results of previously performed operations.” WHERE “first data processing operation using a first computer system process” is broadly interpreted as “operation to perform locally” WHERE “the second data processing operation using a second computer system process” is broadly interpreted as “operation to perform…remotely…” Fig. 7A, 8A, 8B which disclose different operation nodes);
Pandis also discloses writing output data obtained as a result of performing the second plurality of data processing operations to the one or more data sinks represented by the one or more output nodes (Pandis: column 21, lines 50-59, “…a final result may be generated for the access request based on results received for the reassigned operations from the remote data processing engine as well as results of local data processing operations. Various other processing operations may be performed as part of executing the plan for the access request in order to generate the final result (e.g., performing other join operations, calculations, manipulations, filtering, grouping, etc.).…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “Tiered data processing for distributed data” as taught by Pandis, because it would provide Schechter’s modified medium with the enhanced capability of “generate a centralized execution plan for performing an access request directed to a distributed data that leverages the performance improvements of distributed processing” (Pandis: column 2, lines 59-64), in order to “without sacrificing the execution performance optimizations that may be obtained assigning data processing operations to remote data processing engines” (Pandis: column 2, lines 59-64).
For claim 2, Schechter, Weyerhaeuser  and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 1, wherein the processor-executable instructions further cause the at least one computer hardware processor to perform:
assigning a processing layout to each of one or more nodes of the updated dataflow graph (Schechter: Paragraph [0023], “A graphical development environment (GDE) provides a user interface for specifying executable graphs and defining parameters for the graph components,” where “a processing layout” is broadly interpreted as “executable graphs” and  “graph components” (e.g. layout of nodes and links between nodes), paragraph [0024], “an example of a dataflow graph 101 (as represented in an exemplary user interface) includes an input component 102 providing a collection of data to be processed by the executable components 104a-104j of the dataflow graph 101,” Paragraph [0072], “The dataflow graph 1020 can be converted 1018 (e.g., by a graph optimizer such as the graph optimizer 704 shown in FIG. 7) to an optimized dataflow graph 1030…The combined data selection component 1032 can be provided a database query instructing the combined data selection component 1032 to perform the rollup operations before providing data to the optimized dataflow graph 1030. For example, the combined data selection component 1032 can be provided a database query such as the SQL query 942 shown in FIG. 8…” where “a processing layout” is broadly interpreted as  “combined data selection component 1032” (e.g. “can be provided a database query instructing”) . Fig. 10 discloses “an optimized dataflow graph 1030,” which comprises nodes and links, where each node has a layout).
Pandis discloses wherein the processing layout for a node representing a data processing operation specifies a number of computing devices to be used for performing the data processing operation (Pandis: column 4, lines 64-column 5, line 5, “…In various embodiments, the functionality of a given system or service component (e.g., a component of data processing service 210, format independent data processing service 220, or data storage service 230) may be implemented by a particular node or may be distributed across several nodes. In some embodiments, a given node may implement the functionality of more than one service system component (e.g., more than one data store component).” column 10, lines 1-11, “Format independent data processing service 220 may implement a control plane 410 and multiple processing node(s) 420 to execute processing requests received from remote data processing client(s) 402. Control plane 410 may arbitrate, balance, select, or dispatch requests to different processing node(s) 420 in various embodiments. For example, control plane 410 may implement interface 412 which may be a programmatic interface, such as an application programming interface (API), that allows for requests to be formatted according to the interface 412 to programmatically invoke operations…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “Tiered data processing for distributed data” as taught by Pandis, because it would provide Schechter’s modified medium with the enhanced capability of “generate a centralized execution plan for performing an access request directed to a distributed data that leverages the performance improvements of distributed processing” (Pandis: column 2, lines 59-64), in order to “without sacrificing the execution performance optimizations that may be obtained assigning data processing operations to remote data processing engines” (Pandis: column 2, lines 59-64).
For claim 3, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 2, wherein executing the updated dataflow graph is performed in accordance with the assigned one or more processing layouts  (Schechter: Paragraph [0023], paragraph [0024], “an example of a dataflow graph 101 (as represented in an exemplary user interface) includes an input component 102 providing a collection of data to be processed by the executable components 104a-104j of the dataflow graph 101,” paragraph [0056],  “…After the optimized dataflow graph 718 is generated, the optimized dataflow graph 718 can be provided to the database management computer system 744 for execution,” Paragraph [0072]).
For claim 4, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 1, wherein the second plurality of nodes has fewer nodes than the first plurality of nodes and the second plurality of links has fewer links than the first plurality of links (Schechter: paragraph [0023], “…a dataflow may be provided through a directed graph, with components of the computation being associated with the vertices of the graph and dataflows between the components corresponding to links (arcs, edges) of the graph…” paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations…” which indicates the number of nodes (e.g. after optimized) is less than the number of the nodes before removal, Paragraph [0072], “The dataflow graph 1020 can be converted…to an optimized dataflow graph 1030 in which some of the components have been removed based on the internal functionality of the data selection component 1022 and the data component 1026…” WHERE “the first plurality of nodes” is broadly interpreted as “dataflow graph 1020,” WHERE “the second plurality of nodes” is broadly interpreted as “optimized dataflow graph 1030,” where “has fewer nodes” and “has fewer links” and is broadly interpreted as “some of the components have been removed,” see Fig. 10, the optimized dataflow graph 1030 “has fewer nodes” and “has fewer links” than initial dataflow graph 1020).
For claim 5, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 1, wherein 

(Schechter: paragraph [0004], “altering one or more components of the dataflow graph based on at least one characteristic of the at least one input representing the source of data.” paragraph [0005], “Altering one or more components of the dataflow graph includes merging a first input component representing a first source of data and a second input component representing a second source of data into a single input component, the single input component including an operation to access data of the first source of data and the second source of data..” paragraph [0023], “…a dataflow may be provided through a directed graph, with components of the computation being associated with the vertices of the graph and dataflows between the components corresponding to links (arcs, edges) of the graph. A graph is a modular entity and may be connected to or combined with other modular graphs. Each graph can be made up of one or more other graphs, and a particular graph can be a component in a larger graph…” paragraph [0070], “The dataflow graph 1020 includes a data selection component 1022 representing one of the database tables 1012 and a data component 1026 representing the other database table 1014. The data selection component 1022 outputs data to a rollup component 1024 and the data component 1026 outputs data to a second rollup component 1028. The data selection component 1022 has internal functionality that can be used to perform the same operations as the rollup component 1024 performs within the dataflow graph 1020. For example, the data selection component 1022 may represent a database system that has executable functionality and can perform its own operations on the data that it provides. For example, the data selection component 1022 could represent a database table accessible on a database such as the database 722 shown in FIG. 7.” Fig. 10, dataflow graph 1020, Fig. 11, 1122 and 1124 (source data), dataflow graph 1120 and 1130 optimized dataflow graph 
WHERE “the initial dataflow graph” is broadly interpreted as “dataflow graph 1020”
WHERE “one or more data processing operations to perform on input data read from the one or more data sources to obtain output data” is broadly interpreted as “data selection component 1022 representing one of the database tables 1012…The data selection component 1022 outputs data to a rollup component 1024”) comprising: 
the one or more input nodes comprise a first input node representing a first data source from which data records are to be read during execution and configured with one or more parameter values indicating how to access data records from the first data source (Schechter: paragraph [0004], “altering one or more components of the dataflow graph based on at least one characteristic of the at least one input representing the source of data.” paragraph [0005], “Altering one or more components of the dataflow graph includes merging a first input component representing a first source of data and a second input component representing a second source of data into a single input component, the single input component including an operation to access data of the first source of data and the second source of data..” paragraph [0023], “…a dataflow may be provided through a directed graph, with components of the computation being associated with the vertices of the graph and dataflows between the components corresponding to links (arcs, edges) of the graph. A graph is a modular entity and may be connected to or combined with other modular graphs. Each graph can be made up of one or more other graphs, and a particular graph can be a component in a larger graph…” paragraph [0070], “The dataflow graph 1020 includes a data selection component 1022 representing one of the database tables 1012 and a data component 1026 representing the other database table 1014. The data selection component 1022 outputs data to a rollup component 1024 and the data component 1026 outputs data to a second rollup component 1028. The data selection component 1022 has internal functionality that can be used to perform the same operations as the rollup component 1024 performs within the dataflow graph 1020. For example, the data selection component 1022 may represent a database system that has executable functionality and can perform its own operations on the data that it provides. For example, the data selection component 1022 could represent a database table accessible on a database such as the database 722 shown in FIG. 7.” Fig. 10, dataflow graph 1020, Fig. 11, 1122 and 1124 (source data), dataflow graph 1120 and 1130 optimized dataflow graph), 
the one or more output nodes comprise a first output node representing a first data sink to which data records processed using one or more of the second plurality of data processing operations are to be written and configured with one or more parameter values indicated how to write data records to the first data sink (Schechter: paragraph [0004], “altering one or more components of the dataflow graph based on at least one characteristic of the at least one input representing the source of data.” paragraph [0005], “Altering one or more components of the dataflow graph includes merging a first input component representing a first source of data and a second input component representing a second source of data into a single input component, the single input component including an operation to access data of the first source of data and the second source of data..” paragraph [0023], “…a dataflow may be provided through a directed graph, with components of the computation being associated with the vertices of the graph and dataflows between the components corresponding to links (arcs, edges) of the graph. A graph is a modular entity and may be connected to or combined with other modular graphs. Each graph can be made up of one or more other graphs, and a particular graph can be a component in a larger graph…” paragraph [0070], “The dataflow graph 1020 includes a data selection component 1022 representing one of the database tables 1012 and a data component 1026 representing the other database table 1014. The data selection component 1022 outputs data to a rollup component 1024 and the data component 1026 outputs data to a second rollup component 1028. The data selection component 1022 has internal functionality that can be used to perform the same operations as the rollup component 1024 performs within the dataflow graph 1020. For example, the data selection component 1022 may represent a database system that has executable functionality and can perform its own operations on the data that it provides. For example, the data selection component 1022 could represent a database table accessible on a database such as the database 722 shown in FIG. 7.” Fig. 10, dataflow graph 1020, Fig. 11, 1122 and 1124 (source data), dataflow graph 1120 and 1130 optimized dataflow graph), and 
source ends of links in the second plurality of links are coupled to respective output ports of nodes from which they originate and sink ends of the links are coupled to respective input ports of nodes at which they terminate ((Schechter: paragraph [0004], “altering one or more components of the dataflow graph based on at least one characteristic of the at least one input representing the source of data.” paragraph [0005], “Altering one or more components of the dataflow graph includes merging a first input component representing a first source of data and a second input component representing a second source of data into a single input component, the single input component including an operation to access data of the first source of data and the second source of data..” paragraph [0023], “…a dataflow may be provided through a directed graph, with components of the computation being associated with the vertices of the graph and dataflows between the components corresponding to links (arcs, edges) of the graph. A graph is a modular entity and may be connected to or combined with other modular graphs. Each graph can be made up of one or more other graphs, and a particular graph can be a component in a larger graph…” paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations…” which indicates the number of nodes (e.g. after optimized) is less than the number of the nodes before removal, paragraph [0070], “The dataflow graph 1020 includes a data selection component 1022 representing one of the database tables 1012 and a data component 1026 representing the other database table 1014. The data selection component 1022 outputs data to a rollup component 1024 and the data component 1026 outputs data to a second rollup component 1028. The data selection component 1022 has internal functionality that can be used to perform the same operations as the rollup component 1024 performs within the dataflow graph 1020. For example, the data selection component 1022 may represent a database system that has executable functionality and can perform its own operations on the data that it provides. For example, the data selection component 1022 could represent a database table accessible on a database such as the database 722 shown in FIG. 7.” Paragraph [0072], “The dataflow graph 1020 can be converted…to an optimized dataflow graph 1030 in which some of the components have been removed based on the internal functionality of the data selection component 1022 and the data component 1026…,” Fig. 10 discloses “dataflow graph 1020” which has 7 links between 8 nodes, and “optimized dataflow graph 1030” has 6 links between the 7 nodes, because two nodes are combined into one node after optimized in “optimized dataflow graph 1030”,  WHERE “the first plurality of links” is broadly interpreted as 7 links in “dataflow graph 1020,” WHERE “the second plurality of links” is broadly interpreted as 6 links in “optimized dataflow graph 1030,” where “has fewer links” is broadly interpreted as reduced number of links from 7 to 6, Fig. 10, dataflow graph 1020, Fig. 11, 1122 and 1124 (source data), dataflow graph 1120 and 1130 optimized dataflow graph).
For claim 6, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 1, wherein the processor-executable instructions further cause the at least one computer hardware processor to perform: selecting the portion of the initial dataflow graph; and selecting the optimization rule from a set of optimization rules stored in memory (Schechter: paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…the dataflow graph 716 can be executed by a computer system (for example, a database management computer system 744) to carry out operations corresponding to operations defined by the query plan 714. Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations. For example, the dataflow graph 716 may include a group of components that can be merged into a single component that performs the same operations as would the group of components. The graph optimizer 704 analyzes the dataflow graph 716 and performs an optimization to alter the dataflow graph, for example, to remove redundant components, merge components, and otherwise reduce the number of components in the dataflow graph 716 to generate the optimized dataflow graph 718…the optimized dataflow graph 718 can be provided to the database management computer system 744 for execution.” Paragraph [0072], “The dataflow graph 1020 can be converted 1018 (e.g., by a graph optimizer such as the graph optimizer 704 shown in FIG. 7) to an optimized dataflow graph 1030 in which some of the components have been removed based on the internal functionality of the data selection component 1022 and the data component 1026. Because the data selection component 1022 includes rollup functionality, the data selection component 1022 and its associated rollup component 1024 can be merged into a combined data selection component 1032 incorporating the rollup operations otherwise performed by the rollup component 1024…,” where “to remove redundant components” indicates the rule “remove redundant components” is selected, then identify “redundant components” to “remove redundant components.” Similarly, “an optimized dataflow graph 1030 in which some of the components have been removed based on the internal functionality of the data selection component 1022 and the data component 1026. Because the data selection component 1022 includes rollup functionality, the data selection component 1022 and its associated rollup component 1024 can be merged into a combined data selection component 1032” indicates the rule “includes rollup functionality” is selected, then identify all the operations which “includes rollup functionality.” paragraph [0080], “It is to be understood that the foregoing description is intended to illustrate and not to limit the scope of the invention, which is defined by the scope of the appended claims. For example, a number of the function steps described above may be performed in a different order without substantially affecting overall processing…” which discloses steps can be performed differently).
For claim 7, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 6, wherein selecting the optimization rule from the set of optimization rules further comprises:
selecting a first optimization rule during a first iteration of generating the updated data structure embodying the updated dataflow graph (Weyerhaeuser: paragraph [0016], “…The initial data flow graph is optimized, at 130, using a model optimizer…” paragraph [0037], “…FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation). Pattern N+1 is identified as being a match and, with reference to FIG. 9, the corresponding rule N+1 can be applied…”   
WHERE “a first optimization rule” is broadly interpreted as “rule 1” 
WHERE “during a first iteration” is broadly interpreted as “1” (e.g. “pattern N” and “rule N” is broadly interpreted as N iteration)
WHERE “selecting a first optimization rule during a first iteration of generating the updated dataflow graph” is broadly interpreted as “first determined that pattern 1 and corresponding rule 1 cannot be applied”); and
selecting a second optimization rule different from the first optimization rule during a second iteration of generating the updated data structure embodying the updated dataflow graphs (Weyerhaeuser: paragraph [0016], “…The initial data flow graph is optimized, at 130, using a model optimizer…” paragraph [0037], “…FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation). Pattern N+1 is identified as being a match and, with reference to FIG. 9, the corresponding rule N+1 can be applied…”
WHERE “a second optimization rule” is broadly interpreted as “rule N” or “rule N+1”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “Data Flow Graph Optimization Using Adaptive Rule Chaining” as taught by Weyerhaeuser, because it would provide Schechter’s medium with the enhanced capability of “the adaptive rule chaining approach” (Weyerhaeuser: paragraph [0037]), in order to “more efficient in that the identification of patterns requires less computing resources” (Weyerhaeuser: paragraph [0037]).
For claim 11, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 1, wherein generating they updated data structure embodying the updated dataflow graph comprises identifying a node representing a redundant operation and removing the identified node from the initial dataflow graph (Schechter: paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations…”)
For claim 12, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 1, wherein generating the updated data structure embodying the updated dataflow graph comprises identifying two nodes in the initial dataflow graph representing respective sort data processing operations and replacing the two nodes with a single node representing a sort data processing operation (Schechter: paragraph [0005], “The executable functionality includes sorting functionality.” paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…the dataflow graph 716 may include a group of components that can be merged into a single component that performs the same operations as would the group of components…” WHERE “identifying two nodes” is broadly interpreted as “a group of components,” WHERE “respective sort data processing operations” is broadly interpreted as “performs the same operations,” WHERE “replacing the two nodes with a single node representing a sort data processing operation” is broadly interpreted as “a single component that performs the same operations as would the group of components”).
For claim 15, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 1, wherein generating the updated data structure embodying the updated dataflow graph comprises identifying two nodes in the initial dataflow graph representing respective join data processing operations and replacing the two nodes with a single node representing a join data processing operation (Schechter: paragraph [0005], “The executable functionality includes sorting functionality.” paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…the dataflow graph 716 may include a group of components that can be merged into a single component that performs the same operations as would the group of components…” WHERE “identifying two nodes” is broadly interpreted as “a group of components,” WHERE “respective join data processing operations” is broadly interpreted as “performs the same operations,” WHERE “replacing the two nodes with a single node representing a join data processing operation” is broadly interpreted as “a single component that performs the same operations as would the group of components” paragraph [0075], “…The optimized dataflow graph 1130 does not contain the join component 1126 because the functionality represented by the join component 1126 is instead performed by the database 722.”).
For claim 17, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 1, wherein the processor-executable instructions further cause the at least one computer hardware processor to perform generating a query plan for the input SQL query (Schechter: paragraph [0004], paragraph [0040], “The graph generation computer system 308 also receives a database query 302 to be applied to the database table 326. For example, the database query could be an SQL query.” paragraph [0052], “The graph generation computer system 706 also receives a database query 702 to be applied to the database tables 726a, 726b.” paragraph [0054], “…The query planning computer system 746 executes a query plan generator 748, which produces a query plan 714 for executing the database query 702 over the database tables 726a, 726b.”); and 
generating the initial data structure embodying the initial dataflow graph using the query plan (Schechter: paragraph [0004], “…generating a dataflow graph representing a database query includes receiving a query plan from a plan generator, the query plan representing operations for executing a database query on at least one input representing a source of data, producing a dataflow graph from the query plan…” paragraph [0055], “The graph generation engine 908 generates a dataflow graph 716 based on the contents of the query plan 714”).
For claim 18, it is a method claim having similar limitations as cited in claim 1. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 19, it is a method claim having similar limitations as cited in claims 2 and 3. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claims 2 and 3.
For claim 20, it is a method claim having similar limitations as cited in claims 7 and 34. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claims 7 and 34.
For claim 23, it is a method claim having similar limitations as cited in claim 17. Thus, claim 23 is also rejected under the same rationale as cited in the rejection of rejected claim 17.
For claim 24, it is a system claim having similar limitations as cited in claim 1. Thus, claim 24 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 25, it is a system claim having similar limitations as cited in claims 2 and 3. Thus, claim 25 is also rejected under the same rationale as cited in the rejection of rejected claims 2 and 3.
For claim 26, it is a system claim having similar limitations as cited in claim 7. Thus, claim 26 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 30, it is a medium claim having similar limitations as cited in claim 1. Thus, claim 30 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 41, Schechter and Weyerhaeuser disclose the at least one non-transitory computer-readable storage medium of claim 31, wherein the first data processing operation commutes with the second data processing operation when an order in which the first and second data processing operations are applied to data does not change results of applying the first and second data processing operations to the data (Schechter: paragraph [0032], “…database operations may be executed in various orders while still providing equivalent outputs…” WHERE “the first data processing operation commutes with the second data processing operation” is broadly interpreted as “database operations may be executed in various orders while still providing equivalent outputs,” paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations. For example, the dataflow graph 716 may include a group of components that can be merged into a single component that performs the same operations as would the group of components. The graph optimizer 704 analyzes the dataflow graph 716 and performs an optimization to alter the dataflow graph, for example, to remove redundant components, merge components, and otherwise reduce the number of components in the dataflow graph 716 to generate the optimized dataflow graph 718. After the optimized dataflow graph 718 is generated, the optimized dataflow graph 718 can be provided to the database management computer system 744 for execution…,” which indicates that “a group of components” will provide the same results with different orders, therefore, “a group of components” is merged into “a single component.” Because if “a group of components” provides different results with different orders, then they cannot be merged into “a single component,” as there will be multiple “single components” (e.g. each “single component” for each order)).

Claims 8, 9, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Pub. No.: US 20120284255, hereinafter Schechter), in view of Weyerhaeuser et al. (U.S. Pub. No.: US 20130290298, hereinafter Weyerhaeuser), and further in view of Pandis et al. (U.S. Patent No.: US 10528599, hereinafter Pandis), and further in view of Rogers et al. (U.S. Pub. No.: US 20170083573, hereinafter Rogers).
For claim 8, Schechter, Weyerhaeuserand Pandis disclose the at least one non-transitory computer-readable storage medium of claim 6, wherein selecting the portion of the initial dataflow graph comprises identifying the portion of the initial dataflow graph (Schechter: paragraph [0005], “Altering one or more components of the dataflow graph includes merging a first component representing a first operation applicable to a first input and a second component representing a second operation applicable to a second input into a single component, the single component representing a single operation equivalent to the first operation and the second operation, the single operation applicable to the first input and the second input.” 
Paragraph [0056], “…The graph optimizer 704 analyzes the dataflow graph 716 and performs an optimization to alter the dataflow graph, for example, to remove redundant components, merge components, and otherwise reduce the number of components in the dataflow graph 716 to generate the optimized dataflow graph 718. After the optimized dataflow graph 718 is generated, the optimized dataflow graph 718 can be provided to the database management computer system 744 for execution…”
paragraph [0072], “…Because the data selection component 1022 includes rollup functionality, the data selection component 1022 and its associated rollup component 1024 can be merged into a combined data selection component 1032 incorporating the rollup operations otherwise performed by the rollup component 1024…” WHERE “selecting the portion” is broadly interpreted as “data selection component 102,” or “its associated rollup component 1024”
paragraph [0075], “…A graph optimizer, e.g., the graph optimizer 704 shown in FIG. 7, can identify the functionality of the database 722 associated with the database tables 1112, 1114 and determine whether the dataflow graph 1120 can be simplified by reducing the number of components in the dataflow graph 1120. The graph optimizer 704 can determine that the database 722 can perform a join operation on the database tables 1112, 1114 and generate an optimized dataflow graph 1130 containing a merged data source component 1132 representing data that is provided by the database 722 when the database 722 performs the join operation upon the two database tables 1112, 1114. The optimized dataflow graph 1130 does not contain the join component 1126 because the functionality represented by the join component 1126 is instead performed by the database 722.”)
wherein the optimization rule has at least one first expression expressed in the dataflow subgraph pattern matching language, the at least one first expression characterizing a subgraph of the initial dataflow graph (Schechter: paragraph [0066], “…the SQL query operates on data belonging to the database. For example, the federated transactions database table represented by the data selection component 820 may belong to a database that can perform the same functions as performed by the sort component 822 and the rollup component 824. An optimized dataflow graph 804 can be generated from the query plan 806 that takes advantage of this built-in functionality. The optimized dataflow graph 804 only has two components, a data selection component 830 that includes the rollup functionality, and an output component 832.” paragraph [0072], “…Because the data selection component 1022 includes rollup functionality, the data selection component 1022 and its associated rollup component 1024 can be merged into a combined data selection component 1032 incorporating the rollup operations otherwise performed by the rollup component 1024…” WHERE “optimization rule has at least one first expression expressed in the dataflow subgraph pattern matching language” is broadly interpreted as “rollup” or “sort” (see Fig. 8, item 822 and 824, which contain portion of the expression “sort by” and “Rollup”))
However, Schechter, Weyerhaeuser and Pandis do not explicitly disclose using a subgraph pattern matching language, the dataflow subgraph matching language including one or more expressions for identifying a subgraph of the initial dataflow graph.
Rogers discloses identifying the portion of the initial graph using a subgraph pattern matching language, and also discloses the at least one first expression characterizing a subgraph, the dataflow subgraph matching language including one or more expressions for identifying a subgraph of the initial dataflow graph (Rogers: paragraph [0064], “Systems and methods disclosed herein allow the use of algebra to optimize several queries at once by algebraically breaking them into pieces, finding common sub-expressions, finding patterns of similar expressions and triggering comprehensive optimizations prior to query execution, and ordering all the operations for most efficient processing” paragraph [0067], “…there may be common sub-expressions, nodes, or sub-graphs in the query graph between two or more of the queries. When such commonalities are identified, optimizations may be performed on the batch of queries in order to yield one or more execution plans that may process the batch of queries more efficiently than if they were considered separately or in series…” WHERE “subgraph pattern” is broadly interpreted as “common sub-expressions, nodes, or sub-graphs”
WHERE “first expression” is broadly interpreted as “sub-expressions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “MULTI-QUERY OPTIMIZATION” as taught by Roger, because it would provide Schechter’s medium with the enhanced capability of “allow the use of algebra to optimize several queries at once by algebraically breaking them into pieces, finding common sub-expressions, finding patterns of similar expressions and triggering comprehensive optimizations prior to query execution” (Rogers: paragraph [0064]), in order to “ordering all the operations for most efficient processing” (Rogers: paragraph [0064])
For claim 9, Schechter, Weyerhaeuser, Pandis and Roger disclose the at least one non-transitory computer-readable storage medium of claim 8, wherein the at least one first expression associated with the optimization rule characterizes commuting nodes within the subgraph of the initial data flow graph using the dataflow subgraph pattern matching language, the commuting nodes comprising a third node representing a third data processing operation that commutes with a fourth data processing operation represented by a fourth node connected to the third node (Schechter: paragraph [0032], “…database operations may be executed in various orders while still providing equivalent outputs…” WHERE “a first data processing operation that commutes with a second data processing operation” is broadly interpreted as “database operations may be executed in various orders while still providing equivalent outputs,” paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations. For example, the dataflow graph 716 may include a group of components that can be merged into a single component that performs the same operations as would the group of components. The graph optimizer 704 analyzes the dataflow graph 716 and performs an optimization to alter the dataflow graph, for example, to remove redundant components, merge components, and otherwise reduce the number of components in the dataflow graph 716 to generate the optimized dataflow graph 718. After the optimized dataflow graph 718 is generated, the optimized dataflow graph 718 can be provided to the database management computer system 744 for execution.”, paragraph [0066], paragraph [0072], “…Because the data selection component 1022 includes rollup functionality, the data selection component 1022 and its associated rollup component 1024 can be merged into a combined data selection component 1032 incorporating the rollup operations otherwise performed by the rollup component 1024…” which indicates that “a group of components” will provide the same results with different orders, therefore, “a group of components” is merged into “a single component.” Because if “a group of components” provides different results with different orders, then they cannot be merged into “a single component,” as there will be multiple “single components” (e.g. each “single component” for each order).)
For claim 21, it is a method claim having similar limitations as cited in claim 9. Thus, claim 21 is also rejected under the same rationale as cited in the rejection of rejected claim 9.
For claim 27, it is a system claim having similar limitations as cited in claim 9. Thus, claim 27 is also rejected under the same rationale as cited in the rejection of rejected claim 9.

Claims 10, 14, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Pub. No.: US 20120284255, hereinafter Schechter), in view of Weyerhaeuser et al. (U.S. Pub. No.: US 20130290298, hereinafter Weyerhaeuser), and further in view of Pandis et al. (U.S. Patent No.: US 10528599, hereinafter Pandis), and further in view of Hunter et al. (U.S. Pub. No.: US 20150088856, hereinafter Hunter).
For claim 10, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 1, wherein applying the optimization rule comprises applying an optimization selected from the group consisting of: 
removal of a redundant data processing operation (Schechter: paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations…”), 
a combining operations optimization (Schechter: paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations. For example, the dataflow graph 716 may include a group of components that can be merged into a single component that performs the same operations as would the group of components…merge components…” where “combining operation optimization” is broadly interpreted as “merge components”), 
a deduplication optimization (Schechter: paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations…The graph optimizer 704 analyzes the dataflow graph 716 and performs an optimization to alter the dataflow graph, for example, to remove redundant components…” where “deduplication optimization” is broadly interpreted as “remove redundant components”).
However, Schechter, Weyerhaeuser  and Pandis does not explicitly disclose a strength reduction optimization, a width reduction optimization. 
Hunter discloses a strength reduction optimization (Hunter: paragraph [0089], “The query processor may rewrite the query by replacing the fact join key expression that appears in the group by operation with the corresponding dimension join key expression. In a particular example, the initial query may be of the form, "SELECT . . . FROM dim d, fact f WHERE f.x=d.x AND . . . GROUP BY f.x, . . . ;" The initial query may be rewritten to " . . . GROUP BY d.x, . . . ". The transformation allows the grouping key expression "d.x" to be more fully analyzed, because d.x may be processed during the (relatively small) dimension scan, rather than "f.x," which is processed during the (relatively large) fact scan.” paragraph [0090], “In a second example, unnecessary aggregation may be removed from or shifted in the initial query if the initial query includes such aggregation on a column that would otherwise qualify as a dimension…The query processor may move the column out of the aggregation operation (i.e., MAX) and add the column to a group by operation to make it distinct. Then, the query processor may place the MAX operation in a top-level outer query. In a particular example, the initial query may be of the form, "SELECT . . . state, MAX(country) . . . FROM . . . WHERE . . . GROUP BY state;" The query processor moves "country" out of the aggregation, "MAX(country)", and adds country as another GROUP BY column, to make multi-dimensional query optimizations available to the query…”),
a width reduction optimization (Hunter: paragraph [0089], “The query processor may rewrite the query by replacing the fact join key expression that appears in the group by operation with the corresponding dimension join key expression. In a particular example, the initial query may be of the form, "SELECT . . . FROM dim d, fact f WHERE f.x=d.x AND . . . GROUP BY f.x, . . . ;" The initial query may be rewritten to " . . . GROUP BY d.x, . . . ". The transformation allows the grouping key expression "d.x" to be more fully analyzed, because d.x may be processed during the (relatively small) dimension scan, rather than "f.x," which is processed during the (relatively large) fact scan.” WHERE “width reduction” is broadly interpreted as “d.x” which is “may be processed during the (relatively small) dimension scan,” (e.g. narrower range of data needs to be scanned), paragraph [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “INFERRING DIMENSIONAL METADATA FROM CONTENT OF A QUERY” as taught by Hunter, because it would provide Schechter’s medium with the enhanced capability of “Removing redundant joins… Alternatively, removing redundant joins may allow the server to create and use a simpler and possibly faster dense data structure during query evaluation” (Hunter: paragraph [0091]), in order to “create and use a simpler and possibly faster dense data structure during query evaluation” (Hunter: paragraph [0091])
For claim 14, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 1, wherein generating the updated data structure embodying the updated dataflow graph (Schechter: Paragraph [0004], paragraph [0069], “…FIG. 10 shows a query plan 1010 undergoing transformation to an optimized dataflow graph 1030…”).
However, Schechter, Weyerhaeuser and Pandis do not explicitly disclose comprises replacing the first node representing the first data processing operation with a third node representing a third data processing operation of a weaker type than the first data processing operation.
Hunter discloses comprises replacing the first node representing the first data processing operation with a third node representing a third data processing operation of a weaker type than the first data processing operation (Hunter: paragraph [0089], “The query processor may rewrite the query by replacing the fact join key expression that appears in the group by operation with the corresponding dimension join key expression. In a particular example, the initial query may be of the form, "SELECT . . . FROM dim d, fact f WHERE f.x=d.x AND . . . GROUP BY f.x, . . . ;" The initial query may be rewritten to " . . . GROUP BY d.x, . . . ". The transformation allows the grouping key expression "d.x" to be more fully analyzed, because d.x may be processed during the (relatively small) dimension scan, rather than "f.x," which is processed during the (relatively large) fact scan.” paragraph [0090], “In a second example, unnecessary aggregation may be removed from or shifted in the initial query if the initial query includes such aggregation on a column that would otherwise qualify as a dimension…The query processor may move the column out of the aggregation operation (i.e., MAX) and add the column to a group by operation to make it distinct. Then, the query processor may place the MAX operation in a top-level outer query. In a particular example, the initial query may be of the form, "SELECT . . . state, MAX(country) . . . FROM . . . WHERE . . . GROUP BY state;" The query processor moves "country" out of the aggregation, "MAX(country)", and adds country as another GROUP BY column, to make multi-dimensional query optimizations available to the query…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “INFERRING DIMENSIONAL METADATA FROM CONTENT OF A QUERY” as taught by Hunter, because it would provide Schechter’s medium with the enhanced capability of “Removing redundant joins… Alternatively, removing redundant joins may allow the server to create and use a simpler and possibly faster dense data structure during query evaluation” (Hunter: paragraph [0091]), in order to “create and use a simpler and possibly faster dense data structure during query evaluation” (Hunter: paragraph [0091])
For claim 22, it is a method claim having similar limitations as cited in claim 10. Thus, claim 22 is also rejected under the same rationale as cited in the rejection of rejected claim 10.
For claim 28, it is a system claim having similar limitations as cited in claim 10. Thus, claim 28 is also rejected under the same rationale as cited in the rejection of rejected claim 10.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Pub. No.: US 20120284255, hereinafter Schechter), in view of Weyerhaeuser et al. (U.S. Pub. No.: US 20130290298, hereinafter Weyerhaeuser), and further in view of Pandis et al. (U.S. Patent No.: US 10528599, hereinafter Pandis), and further in view of Simitsis et al. (U.S. Pub. No.: US 20160154896, hereinafter Simitsis).
For claim 13, Schechter, Weyerhaeuser, Pandis and Rogers disclose the at least one non-transitory computer-readable storage medium of claim 12.
However, Schechter, Weyerhaeuser and Pandis do not explicitly disclose wherein the two nodes are not adjacent to each other in the initial dataflow graph.
Simitsis discloses wherein the two nodes are not adjacent to each other in the initial dataflow graph (Simitsis: paragraph [0067], “FIGS. 4A-4D illustrate examples of switching positions of nodes of a data flow graph of a hybrid flow according to the present disclosure. The nodes that are switched…” which indicates some nodes are not adjacent to each other before they were switched, paragraph [0069], “After the switch, node a 440-1 and node conn 440-3 belong to TF 1 441-1.” see Fig. 4A-4D, where nodes 440-1, 440-2, 440-3 and 440-4 are adjacent to each other before the switch, after the switch, nodes 440-1 and 440-3 which were not adjacent before the switch, also 440-2 and 440-4 were not adjacent before the switch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “PROCESSING A DATA FLOW GRAPH OF A HYBRID FLOW” as taught by Simitsis, because it would provide Schechter’s medium with the enhanced capability of “processing analytic flows” (Simitsis: paragraph [0011]), in order to “improve efficiency and operation of the analytic flows” (Simitsis: paragraph [0011])

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Pub. No.: US 20120284255, hereinafter Schechter), in view of Weyerhaeuser et al. (U.S. Pub. No.: US 20130290298, hereinafter Weyerhaeuser), and further in view of Pandis et al. (U.S. Patent No.: US 10528599, hereinafter Pandis), and further in view of Rogers et al. (U.S. Pub. No.: US 20170083573, hereinafter Rogers), and further in view of Goerzig et al. (U.S. Pub. No.: US 20180113905, hereinafter Goerzig).
For claim 16, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 9, wherein applying the optimization rule to the initial dataflow graph comprises:
determining whether the optimization rule is applicable to the portion of the initial dataflow graph with the commuting nodes in a first order (Weyerhaeuser: paragraph [0037], “…FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation)…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “Data Flow Graph Optimization Using Adaptive Rule Chaining” as taught by Weyerhaeuser, because it would provide Schechter’s medium with the enhanced capability of “the adaptive rule chaining approach” (Weyerhaeuser: paragraph [0037]), in order to “more efficient in that the identification of patterns requires less computing resources” (Weyerhaeuser: paragraph [0037]).
However, Schechter, Weyerhaeuser, Pandis and Rogers do not explicitly disclose when it is determined that the optimization rule is not applicable to the portion of the initial graph with the commuting nodes in the first order, applying the optimization rule to the portion of the initial graph with the commuting nodes in a second order, different than the first order.
Goerzig discloses when it is determined that the optimization rule is not applicable to the portion of the initial graph with the commuting nodes in the first order, applying the optimization rule to the portion of the initial graph with the commuting nodes in a second order, different than the first order (Goerzig: paragraph [0005], “…when the first operation and the second operation can be commuted, distributed, and/or combined without affecting a result of the first operation and the second operation. The identifying of the first operation to push down to the first portion of the query can further include: traversing the operator tree to select a second node corresponding to third operation; and switching a relative position of the second node and a child node of the second node…” 
Paragraph [0071], “…the query engine 110 can determine whether the node can switch positions with any of its child nodes (609). For example, the query engine 110 can apply one or more transformation and/or equivalence rules to determine whether the first node 212 can switch positions with the fourth node 214…Thus, the second node 212 can switch positions with the fourth node 214 if the corresponding operations can be commuted (e.g., performed in any order), distributed, and/or combined. By recursively switching the positions of parent and child nodes in the operator tree 250, the query engine 110 (e.g., the optimizer module 110) can push down operations (e.g., past split cause operations) such that additional operations can be performed at the first data store 130 instead of at the client device 120 and/or the second data store 125.”
Paragraph [0072], “…transformation and/or equivalence rules can indicate when two or more operations can be commuted, distributed, combined, and/or the like. A succession of commutative operations such SELECT, JOIN, UNION, INTERSECT, and/or the like can be performed in any order. Meanwhile, some operations can be distributive over other operations. For instance, a PROJECT operation can be distributed over a JOIN or UNION operation. A SELECT operation can be distributed over a UNION, INTERSECT, or DIFFERENCE operation. Some operations can be combined with other operations. For example, a SELECT operation can be combined with a CARTESIAN PRODUCT operation that immediately follows the SELECT operation, thereby forming a JOIN operation with the same filter criteria of the initial SELECT operation. A SELECT operation can also be combined with a JOIN operation that immediately follows the SELECT operation, thereby forming a new JOIN operation with the additional filter criteria of the SELECT operator.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “OPTIMIZATION OF SPLIT QUERIES” as taught by Goerzig, because it would provide Schechter’s medium with the enhanced capability of “…the traversing of the operator tree can include skipping over one or more nodes corresponding to split cause operations…” (Goerzig: paragraph [0037]) in order to “a query can be optimized in order to minimize an amount of data that requires transferring to and/or decrypting at the local database.” (Goerzig: paragraph [0026]).

Claim 16 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Pub. No.: US 20120284255, hereinafter Schechter), in view of Weyerhaeuser et al. (U.S. Pub. No.: US 20130290298, hereinafter Weyerhaeuser), and further in view of Pandis et al. (U.S. Patent No.: US 10528599, hereinafter Pandis), and further in view of Rogers et al. (U.S. Pub. No.: US 20170083573, hereinafter Rogers), and further in view of Al-omari et al. (U.S. Patent No.: US 6438741, hereinafter Al-omari).
For claim 16, Schechter, Weyerhaeuser, Pandis and Rogers disclose the at least one non-transitory computer-readable storage medium of claim 8, wherein applying the optimization rule to the initial dataflow graph comprises:
determining whether the optimization rule is applicable to the portion of the initial dataflow graph with the commuting nodes in a first order (Weyerhaeuser: paragraph [0037], “…FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation)…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “Data Flow Graph Optimization Using Adaptive Rule Chaining” as taught by Weyerhaeuser, because it would provide Schechter’s medium with the enhanced capability of “the adaptive rule chaining approach” (Weyerhaeuser: paragraph [0037]), in order to “more efficient in that the identification of patterns requires less computing resources” (Weyerhaeuser: paragraph [0037]).
However, Schechter, Weyerhaeuser and Pandis do not explicitly disclose when it is determined that the optimization rule is not applicable to the portion of the initial graph with the commuting nodes in the first order, applying the optimization rule to the portion of the initial graph with the commuting nodes in a second order, different than the first order.
Al-omari discloses when it is determined that the optimization rule is not applicable to the portion of the initial graph with the commuting nodes in the first order, applying the optimization rule to the portion of the initial graph with the commuting nodes in a second order, different than the first order (Al-omari: column 10, lines 7-34, “…The query tree contains one or more nested logical expressions. 
Optimization rule: An optimization rule defines how the optimizer is to transform the input query into other semantically equivalent forms. In this application, there are two types of optimization rules: transformation rules and implementation rules. 
A transformation rule produces equivalent logical expressions and an implementation rule produces equivalent physical expressions. 
Transformation rule: A transformation rule transforms a logical expression into a semantically equivalent logical expression (e.g., join associativity and commutativity). 
Implementation rule: An implementation rule transforms a logical expression into a semantically equivalent physical expression by substituting one or more logical operators in the logical expression with physical operators (e.g., join may be implemented by mergejoin). The repeated application of implementation rules results in a plan that is comprised only of physical expressions.”
column 12, lines 7-10, “The first line of this example defines the join commutativity transformation rule. The arrow (.fwdarw.) is used to indicate the legal direction of the transformation. In this example, the arrow combined with the exclamation mark is used to indicate that the rule is applied only once since applying a join commutativity rule twice results in the original form. The second line of this example defines an implementation rule specifying that the Hash-Join method is a suitable implementation of a Join”
column 18, lines 1-19, “Each subproblem can be optimized or explored. In optimizing a subproblem, one or more rules, including any combination of context-free/context-sensitive implementation/transformation rules are applied to one or more operators in the subproblem in order to generate a plan. By exploring a subproblem, one or more transformation rules are applied to one or more operators in the subproblem in order to generate additional equivalent expressions. Exploration typically occurs when the input to a rule specifies a particular operator…). Exploration is performed on a subproblem immediately preceding the optimization of the subproblem. This is done in order to produce equivalent expressions or groups that can be utilized in the optimization step…By performing explorations in this manner, only those equivalent expressions that will produce more promising solutions in the subsequent optimization are generated rather than all possible transformations.” 
WHERE “the commuting nodes” is broadly interpreted as “join” as in “join commutativity rule”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “System and method for eliminating compile time explosion in a top down rule based system using selective sampling” as taught by Al-omari, because it would provide Schechter’s medium with the enhanced capability of “…exploring a subproblem, one or more transformation rules are applied to one or more operators in the subproblem in order to generate additional equivalent expressions…in order to produce equivalent expressions or groups that can be utilized in the optimization step” (Al-omari: column 18, lines 1-19) in order to “only those equivalent expressions that will produce more promising solutions in the subsequent optimization are generated rather than all possible transformations” (Al-omari: column 18, lines 1-19).

Claims 31, 32, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Pub. No.: US 20120284255, hereinafter Schechter), in view of Weyerhaeuser et al. (U.S. Pub. No.: US 20130290298, hereinafter Weyerhaeuser).
For claim 31, it is a medium claim having similar limitations as cited in claims 1 and 9. Thus, claim 31 is also rejected under the same rationale as cited in the rejection of rejected claims 1 and 9.
For claim 32, Schechter and Weyerhaeuser disclose the at least one non-transitory computer-readable storage medium of claim 31, wherein the processor-executable instructions further cause the at least one computer hardware processor to perform:
assigning a processing layout to each of one or more nodes of the updated dataflow graph (Schechter: Paragraph [0023], “A graphical development environment (GDE) provides a user interface for specifying executable graphs and defining parameters for the graph components,” where “a processing layout” is broadly interpreted as “executable graphs” and  “graph components” (e.g. layout of nodes and links between nodes), paragraph [0024], “an example of a dataflow graph 101 (as represented in an exemplary user interface) includes an input component 102 providing a collection of data to be processed by the executable components 104a-104j of the dataflow graph 101,” Paragraph [0072], “The dataflow graph 1020 can be converted 1018 (e.g., by a graph optimizer such as the graph optimizer 704 shown in FIG. 7) to an optimized dataflow graph 1030…The combined data selection component 1032 can be provided a database query instructing the combined data selection component 1032 to perform the rollup operations before providing data to the optimized dataflow graph 1030. For example, the combined data selection component 1032 can be provided a database query such as the SQL query 942 shown in FIG. 8…” where “a processing layout” is broadly interpreted as  “combined data selection component 1032” (e.g. “can be provided a database query instructing”) . Fig. 10 discloses “an optimized dataflow graph 1030,” which comprises nodes and links, where each node has a layout), wherein the executing is performed in accordance with the assigned one or more processing layouts (Schechter: Paragraph [0023], paragraph [0024], “an example of a dataflow graph 101 (as represented in an exemplary user interface) includes an input component 102 providing a collection of data to be processed by the executable components 104a-104j of the dataflow graph 101,” paragraph [0056],  “…After the optimized dataflow graph 718 is generated, the optimized dataflow graph 718 can be provided to the database management computer system 744 for execution,” Paragraph [0072]).
For claim 35, it is a medium claim having similar limitations as cited in claim 17. Thus, claim 35 is also rejected under the same rationale as cited in the rejection of rejected claim 17.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Pub. No.: US 20120284255, hereinafter Schechter), in view of Weyerhaeuser et al. (U.S. Pub. No.: US 20130290298, hereinafter Weyerhaeuser), and further in view of Pandis et al. (U.S. Patent No.: US 10528599, hereinafter Pandis), and further in view of Simitsis et al. (U.S. Pub. No.: US 20160154896, hereinafter Simitsis).
For claim 33, it is a medium claim having similar limitations as cited in claims 1, 9 and 13. Thus, claim 33 is also rejected under the same rationale as cited in the rejection of rejected claims 1, 9 and 13.

Claims 34, 36, 37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Pub. No.: US 20120284255, hereinafter Schechter), in view of Weyerhaeuser et al. (U.S. Pub. No.: US 20130290298, hereinafter Weyerhaeuser), and further in view of Pandis et al. (U.S. Patent No.: US 10528599, hereinafter Pandis), and further in view of Hunter et al. (U.S. Pub. No.: US 20150088856, hereinafter Hunter).
For claim 34, it is a medium claim having similar limitations as cited in claim 10. Thus, claim 34 is also rejected under the same rationale as cited in the rejection of rejected claim 10.
For claim 36, it is a medium claim having similar limitations as cited in claims 1 and 10. Thus, claim 36 is also rejected under the same rationale as cited in the rejection of rejected claim 1 and 10.
For claim 37, it is a medium claim having similar limitations as cited in claims 2 and 3. Thus, claim 37 is also rejected under the same rationale as cited in the rejection of rejected claims 2 and 3.
For claim 39, Schechter, Weyerhaeuser and Hunter disclose the at least one non-transitory computer-readable storage medium of claim 36, wherein the first optimization rule comprises the width reduction optimization, wherein applying the first optimization rule to the first portion of the initial dataflow graph comprises deleting at least some data that is not used by one or more data processing operations of the first plurality of data processing operations (Schechter: Paragraph [0004], “…generating a dataflow graph representing a database query…producing a dataflow graph from the query plan, wherein the dataflow graph includes at least one node that represents at least one operation represented by the query plan, and includes at least one link that represents at least one dataflow…” paragraph [0075], “…A graph optimizer, e.g., the graph optimizer 704 shown in FIG. 7, can identify the functionality of the database 722 associated with the database tables 1112, 1114 and determine whether the dataflow graph 1120 can be simplified by reducing the number of components in the dataflow graph 1120. The graph optimizer 704 can determine that the database 722 can perform a join operation on the database tables 1112, 1114 and generate an optimized dataflow graph 1130 containing a merged data source component 1132 representing data that is provided by the database 722 when the database 722 performs the join operation upon the two database tables 1112, 1114…” WHERE “selecting the first optimization rule comprises selecting the width reduction optimization” is broadly interpreted as “a merged data source component”, see Fig. 11, where the initial dataflow graph 1120 retrieves 7,345 records and 1,088 records (e.g. width = 2 branch), after simplifying/optimizing the initial dataflow graph 1120 to the simplified/optimized dataflow graph 1130 (e.g. width is reduced from 2 branches to 1 branch), and it only retrieves 1,088 records, where 6,257 records which are not used is deleted/filtered/dropped (e.g. “deleting at least some data” is broadly interpreted as 6,257 records)).
For claim 40, Schechter, Weyerhaeuser and Hunter disclose the at least one non-transitory computer-readable storage medium of claim 36, wherein applying the optimization rule to the first portion of the initial dataflow graph comprises replacing a third node of the first plurality of nodes representing a third data processing operation with a fourth node of the first plurality of nodes representing a fourth data processing operation (Schechter: Paragraph [0004], “…generating a dataflow graph representing a database query…producing a dataflow graph from the query plan, wherein the dataflow graph includes at least one node that represents at least one operation represented by the query plan, and includes at least one link that represents at least one dataflow…” paragraph [0072], “The dataflow graph 1020 can be converted 1018 (e.g., by a graph optimizer such as the graph optimizer 704 shown in FIG. 7) to an optimized dataflow graph 1030 in which some of the components have been removed based on the internal functionality of the data selection component 1022 and the data component 1026. Because the data selection component 1022 includes rollup functionality, the data selection component 1022 and its associated rollup component 1024 can be merged into a combined data selection component 1032 incorporating the rollup operations otherwise performed by the rollup component 1024…”
WHERE “replacing a first node of the first plurality of nodes representing a third data processing operation” is broadly interpreter as “associated rollup component 1024,”
WHERE “a second node of the first plurality of nodes representing a fourth data processing operation” is broadly interpreter as “a combined data selection component 1032”).
However, Schechter and Weyerhaeuser do not explicitly disclose wherein the optimization rule comprises applying the strength reduction optimization, wherein the fourth data processing operation performs fewer computations on data than the third data processing operation.
Hunter discloses, wherein the optimization rule comprises applying the strength reduction optimization, wherein the fourth data processing operation performs fewer computations on data than the third data processing operation (Hunter: paragraph [0048], “The query processor may construct a star graph that summarizes which clusters of tables are joined together in the query…,” paragraph [0089], “The query processor may rewrite the query by replacing the fact join key expression that appears in the group by operation with the corresponding dimension join key expression. In a particular example, the initial query may be of the form, "SELECT . . . FROM dim d, fact f WHERE f.x=d.x AND . . . GROUP BY f.x, . . . ;" The initial query may be rewritten to " . . . GROUP BY d.x, . . . ". The transformation allows the grouping key expression "d.x" to be more fully analyzed, because d.x may be processed during the (relatively small) dimension scan, rather than "f.x," which is processed during the (relatively large) fact scan.” paragraph [0090], “In a second example, unnecessary aggregation may be removed from or shifted in the initial query if the initial query includes such aggregation on a column that would otherwise qualify as a dimension…The query processor may move the column out of the aggregation operation (i.e., MAX) and add the column to a group by operation to make it distinct. Then, the query processor may place the MAX operation in a top-level outer query. In a particular example, the initial query may be of the form, "SELECT . . . state, MAX(country) . . . FROM . . . WHERE . . . GROUP BY state;" The query processor moves "country" out of the aggregation, "MAX(country)", and adds country as another GROUP BY column, to make multi-dimensional query optimizations available to the query…”
WHERE “the strength reduction optimization” is broadly interpreted as “rewrite the query by replacing the fact join key expression that appears in the group by operation with the corresponding dimension join key expression,”
WHERE “replacing a first node of the first plurality of nodes representing a third data processing operation” is broadly interpreter as “replacing the fact join key expression,”
WHERE “a second node of the first plurality of nodes representing a fourth data processing operation” is broadly interpreter as “the corresponding dimension join key expression,”
WHERE “wherein the fourth data processing operation performs fewer computations on data than the third data processing operation” is broadly interpreter as “because d.x may be processed during the (relatively small) dimension scan, rather than "f.x," which is processed during the (relatively large) fact scan”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “INFERRING DIMENSIONAL METADATA FROM CONTENT OF A QUERY” as taught by Hunter, because it would provide Schechter’s medium with the enhanced capability of “Removing redundant joins… Alternatively, removing redundant joins may allow the server to create and use a simpler and possibly faster dense data structure during query evaluation” (Hunter: paragraph [0091]), in order to “create and use a simpler and possibly faster dense data structure during query evaluation” (Hunter: paragraph [0091]).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Pub. No.: US 20120284255, hereinafter Schechter), in view of Weyerhaeuser et al. (U.S. Pub. No.: US 20130290298, hereinafter Weyerhaeuser), and further in view of Pandis et al. (U.S. Patent No.: US 10528599, hereinafter Pandis), and further in view of Weyerhaeuser et al. (U.S. Pub. No.: US 20130290298, hereinafter Weyerhaeuser).
For claim 42, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 1, wherein selecting the first portion of the updated dataflow graph (Schechter: paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…the dataflow graph 716 can be executed by a computer system (for example, a database management computer system 744) to carry out operations corresponding to operations defined by the query plan 714. Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations. For example, the dataflow graph 716 may include a group of components that can be merged into a single component that performs the same operations as would the group of components. The graph optimizer 704 analyzes the dataflow graph 716 and performs an optimization to alter the dataflow graph, for example, to remove redundant components, merge components, and otherwise reduce the number of components in the dataflow graph 716 to generate the optimized dataflow graph 718…the optimized dataflow graph 718 can be provided to the database management computer system 744 for execution.”).
However, Schechter, Weyerhaeuser and Pandis do not explicitly disclose comprises: selecting the first portion of the initial dataflow graph before selecting the first optimization rule, wherein selecting the first optimization rule is performed using the first portion of the initial dataflow graph. 
Weyerhaeuser discloses comprises: selecting the first portion of the initial dataflow graph before selecting the first optimization rule, wherein selecting the first optimization rule is performed using the first portion of the initial dataflow graph (Weyerhaeuser: paragraph [0003], “The initial data flow graph is optimized using a model optimizer that accesses at least one of a plurality of patterns to identify a matching pattern and executes at least one optimization rule associated with a matching pattern.” Which indicates accessing/selection “the first portion” (e.g. “a plurality of patterns”) before applying “optimization rule” (e.g. “optimization rule” which is “associated with a matching pattern”), paragraph [0016], “…The initial data flow graph is optimized, at 130, using a model optimizer. The model optimizer accesses at least one of a plurality of patterns to identify a matching pattern and executes at least one optimization rule associated with a matching pattern. Subsequently, at 140, execution of the query is initiated using the optimized data flow graph.” paragraph [0037], “…FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, and as a result, corresponding rule N can be applied. FIG. 7 illustrates that Rule N being applied. Thereafter, with reference to FIG. 8, only pattern N+1 is checked because pattern N previously was a match and the corresponding rule N was applied (resulting in the removal of a node specifying an aggregation operation). Pattern N+1 is identified as being a match and, with reference to FIG. 9, the corresponding rule N+1 can be applied…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “Data Flow Graph Optimization Using Adaptive Rule Chaining” as taught by Weyerhaeuser, because it would provide Schechter’s medium with the enhanced capability of “the adaptive rule chaining approach” (Weyerhaeuser: paragraph [0037]), in order to “more efficient in that the identification of patterns requires less computing resources” (Weyerhaeuser: paragraph [0037]).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Pub. No.: US 20120284255, hereinafter Schechter), in view of Weyerhaeuser et al. (U.S. Pub. No.: US 20130290298, hereinafter Weyerhaeuser), and further in view of Pandis et al. (U.S. Patent No.: US 10528599, hereinafter Pandis), and further in view of Brill (U.S. Pub. No.: US 20170308411).
For claim 43, Schechter, Weyerhaeuser and Pandis disclose the at least one non-transitory computer-readable storage medium of claim 6, wherein the processor-executable instructions further cause the at least one computer hardware processor to perform:
generating the updated data structure embodying the updated dataflow graph using the graph, wherein selecting the portion of the initial dataflow graph comprises traversing the graph to identify the portion of the graph to which to apply the optimization rule (Schechter: paragraph [0009], “…a system for generating a dataflow graph representing a database query includes an interface in communication with a plan generator that provides a query plan…a processor configured to produce a dataflow graph from the query plan provided by the plan generator, wherein the dataflow graph includes at least one node that represents at least one operation represented by the query plan, and includes at least one link that represents at least one dataflow associated with the query plan, and alter one or more components of the dataflow graph based on at least one characteristic of the at least one input representing the source of data.” paragraph [0056], “The dataflow graph 716 can be converted by a graph optimizer 704 to an optimized dataflow graph 718…the dataflow graph 716 can be executed by a computer system (for example, a database management computer system 744) to carry out operations corresponding to operations defined by the query plan 714. Some of the operations carried out by the dataflow graph 716 may be redundant and can be removed or consolidated with other operations. For example, the dataflow graph 716 may include a group of components that can be merged into a single component that performs the same operations as would the group of components. The graph optimizer 704 analyzes the dataflow graph 716 and performs an optimization to alter the dataflow graph, for example, to remove redundant components, merge components, and otherwise reduce the number of components in the dataflow graph 716 to generate the optimized dataflow graph 718…the optimized dataflow graph 718 can be provided to the database management computer system 744 for execution.”).
However, Schechter, Weyerhaeuser and Pandis do not explicitly disclose
generating a topologically sorted graph by topologically sorting the initial dataflow graph; and  a topologically sorted initial dataflow graph. 
Brill discloses generating a topologically sorted graph by topologically sorting the initial dataflow graph; and  a topologically sorted initial dataflow graph (Brill: paragraph [0051], “At operation 420, the scheduler 401 arranges the tasks into a topologically sorted data flow graph. In general, a data flow graph is a data structure consisting of nodes and links. Each node represents a task, and each link represents the data flow relationship between two nodes…” where “generating a topologically sorted graph by topologically sorting the initial dataflow graph” is broadly interpreted as “a topologically sorted data flow graph” (e.g. “sorted” indicates a process of sorting from “unsort” to “sort”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “MANAGING DATA QUERIES” as taught by Schechter by implementing “OPTIMAL TASK SCHEDULER” as taught by Brill, because it would provide Schechter’s medium with the enhanced capability of “one or more of the server 104 and the client devices 106-116 are configured to automatically and optimally schedule or execute one or more data flow algorithms for a heterogeneous multi-processor system.” (Brill: paragraph [0026]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Primary Examiner, Art Unit 2169